DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive. 
Applicant argues Wilk’s side opening does not disclose additional (second) protrusions formed on the inner side of the side opening, as required by claims 1, 12 and 20, because the protrusions 72 of Wilk do not perform the same function as protrusions 1115 of the present invention. 
In particular, Applicant argues the inventive protrusions 1115 prevent the suture from moving and slipping out of the tube and further press and push the thread together into the longitudinal side of the tube to create an improvement over the prior art.  MPEP 2145 Section II states: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) As discussed on pages 2-3 of the 2/4/2022 Office Action, the claims do not recite a structure that differentiates over the prior art because Wilk discloses protrusions on a side opening, as outlined in the rejection. The Office acknowledges that the disclosed invention has differences over Wilk, but these differences are not recited in the claims and do not patentably distinguish over Wilk. 
Regarding Applicant’s argument that the invention is an improvement in the field of surgical knotting, MPEP 716.01(c) states: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
For these reasons, the rejections are maintained. To advance prosecution, the rejections now further rely on Pierce’794 in the alternative. Pierce (US Patent 4,823,794) was made of record on page 12 of the 2/4/2022 Office Action and discloses a suture pledget for retaining a suture having protrusions 110 along a side opening 104. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7, 9-11, 12-14, 16-20 are rejected under 35 U.S.C. 103 as unpatentable over Wilk (US Patent 5,391,173) or, in the alternative, further in view of Pierce (US Patent 4,823,794).
Claim 1: Wilk’173 discloses a suture lock (8) having a tube (Figure 1) having a passageway (12) and a plurality of first protrusions (16) extending from an inner surface of the tube to pierce a suture (Figure 1). The tube is able to receive both ends of the suture (26) in the passageway (column 3, lines 63-65). The first protrusions (16) are deformable in one direction to lock the suture and maintain the tube abutting the surgical site (column 3, lines 59-65). 
Wilk’173’s embodiment of Figure 1 fails to disclose an opening in the longitudinal side of the tube such that the opening includes a plurality of protrusions. 
Figure 7 is an embodiment in which a ring (60) has an opening in the longitudinal side of the tube for receiving a suture (64). The inside of the tube has first protrusions (62; Figure 7). Wilks’173 teaches this side opening is advantageous because it allows sutures to enter the suture lock (60) laterally (column 5, lines 24-26). 
Wilk’173 teaches another embodiment of the suture lock in Figure 8 where the ring has additional structure compared to the embodiment of Figure 7. This additional structure (circled in the annotated copy of Figure 8 below) is considered the opening in the longitudinal side of the ring (70). The two protrusions closest to element 76 (i.e. the protrusions in the circle in the copy of Figure 8 below) are considered to be the second  protrusions disposed on the inner surface of the side opening, as required by the claim. The protrusions 72 outside of the circled area are considered the first plurality of protrusions. 
Additionally, element 78 is disclosed as a “flared lip or extensions”. Under a broadest reasonable interpretation, element 78 could also be considered the plurality of second protrusions disposed on the inner surface of the side opening, as recited in claim 1.  

    PNG
    media_image1.png
    395
    350
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to modify the embodiment of Figure 1 with a side opening as disclosed in the embodiment of Figures 7 and 8, in order to allow for lateral insertion of a suture into the suture lock. It would have been obvious to provide the side openings with second protrusions, as shown in Figure 8, in order to ensure the suture does not slide relative to the ring in an opposite direction of the inclination of the barbs (column 5, lines 13-18). Furthermore, it would be obvious to provide the opening with the second protrusions 78 disposed on the inner surface of the side opening in order to “facilitate the insertion of the suture strands into the ring (column 5, lines 26-28). 
For these reasons, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Wilk’173 Figure 1 with a lateral opening having second protrusions, as shown in Figure 8, in order to provide the advantages discussed above. Furthermore, Wilk’173 states it would be obvious to combine the various embodiment disclosed in the reference (column 5, lines 47-56). 
If it is not persuasive that Wilk’173 teaches a plurality of protrusions extend from an inner surface of the side opening, Pierce’794 is directed towards suture pledget (100) for holding a suture (52). The suture (52) enters a side opening (slit 104) which is lined with a plurality of projections (110) to aid in resisting withdrawal of the suture strand from the pledget (column 5, lines 23-38). It would have been obvious to one of ordinary skill in the art to modify the device of Wilk’173 such that the protrusions extend from the side opening, as taught by Pierce’794, in order to maintain the suture inside of opening 102. 
Claim 12, 15: Wilk’173 discloses a method of pulling a suture (26) through tissue (“AO”) by piercing a needle (“needle”, Figure 2a and column 4, lines 5-10); passing the ends of the suture through a tube (Figure 1) of a suture lock (8) (Figure 2b; column 4, lines 27-29; pushing the suture lock (8) against the tissue (Figures 2c-2d) such that the suture is engaged in the tube (Figure 1) with first protrusions (16) extending from an inner surface of the tube to pierce the suture and lock the suture against the tissue (column 3, lines 50-65). 
Wilk’173’s embodiment of Figures 1 and 2 fails to disclose an opening in the longitudinal side of the tube such that the opening includes a plurality of protrusions. 
Figure 7 is an embodiment in which a ring (60) has an opening in the longitudinal side of the tube for receiving a suture (64). The inside of the tube has first protrusions (62; Figure 7). Wilks’173 teaches this side opening is advantageous because it allows sutures to enter the suture lock (60) laterally (column 5, lines 24-26). 
Wilk’173 teaches another embodiment of the suture lock in Figure 8 where the ring has additional structure compared to the embodiment of Figure 7. This additional structure (circled in the annotated copy of Figure 8 below) is considered the opening in the longitudinal side of the ring (70). The two protrusions closest to element 76 (i.e. the protrusions in the circle in the copy of Figure 8 below) are considered to be the plurality of second protrusions disposed on the inner surface of the side opening, as required by the claim. Additionally, element 78 is disclosed as a “flared lip or extensions”. Under a broadest reasonable interpretation, elements 78 could also be considered a plurality of second protrusions disposed on the inner surface of the side opening. 

    PNG
    media_image1.png
    395
    350
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to modify the embodiment of Figure 1 with a side opening as disclosed in the embodiment of Figures 7 and 8, in order to allow for lateral insertion of a suture into the suture lock. It would have been obvious to provide the side openings with second protrusions, as shown in Figure 8, in order to ensure the suture does not slide relative to the ring in an opposite direction of the inclination of the barbs (column 5, lines 13-18). Furthermore, it would be obvious to provide the opening with the second protrusions 78 in order to “facilitate the insertion of the suture strands into the ring (column 5, lines 26-28). 
For these reasons, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Wilk’173 Figure 1 with a lateral opening having second protrusions, as shown in Figure 8, in order to provide the advantages discussed above. Furthermore, Wilk’173 states it would be obvious to combine the various embodiment disclosed in the reference (column 5, lines 47-56). 
If it is not persuasive that Wilk’173 teaches a plurality of protrusions extend from an inner surface of the side opening, Pierce’794 is directed towards suture pledget (100) for holding a suture (52). The suture (52) enters a side opening (slit 104) which is lined with a plurality of projections (110) to aid in resisting withdrawal of the suture strand from the pledget (column 5, lines 23-38). It would have been obvious to one of ordinary skill in the art to modify the device of Wilk’173 such that the protrusions extend from the side opening, as taught by Pierce’794, in order to maintain the suture inside of opening 102. 
Claim 2, 13:  Wilk’173 discloses the first protrusions are formed at varied lengths (in Figure 1, the barbs 16 at the base of the device are longer than the protrusions towards the top of the device) and are formed at an angle of less than 90 degrees (see Figure 1 and column 3, line 55). 
Claim 3, 14: Wilk’173’s first protrusions (16 and 72) and second protrusions (72; see annotated copy of Figure 8 in the rejections to claims 1 and 12 above) have various shapes in the form of a barb/thorn (Figure 1, column 3, lines 54-55). 
Claim 6, 16: Wilk’173 teaches the inner surface of the tube has a rough topography (due to protrusions 16; see Figure 1). 
Claim 7: Wilk’173 teaches the tube may include two tubes (formed by passageways 12 and 14). 
Claim 9, 17: Wilk’173’s suture lock has a bead shape having first protrusions formed on the inner surface (see Figure 1). 
Claim 10, 18: Wilk’173’s tube has a cross-sectional shape that is round (see Figure 2d). 
Claim 11, 19: Wilk’173’s tube is made of a biomaterial (column 3, lines 50-52). 
Claim 20: Wilk’173 discloses a suture lock (8) having a tube (Figure 1) having a passageway (12) and a plurality of protrusions (16) extending from an inner surface of the tube to pierce a suture (Figure 1). The tube is intended to receive suture (26) in the passageway (column 3, lines 63-65). The protrusions (16) are deformable in one direction to lock the suture and maintain the tube abutting the surgical site (column 3, lines 59-65). 
Wilk’173’s embodiment of Figure 1 fails to disclose an opening in the longitudinal side of the tube. 
Figure 7 is an embodiment in which a ring (60) has an opening in the longitudinal side of the tube for receiving a suture (64). The inside of the tube has protrusions (62; Figure 7). Wilks’173 teaches this side opening is advantageous because it allows sutures to enter the suture lock (60) laterally (column 5, lines 24-26). 
Wilk’173 teaches another embodiment of the suture lock in Figure 8 where the ring has additional structure compared to the embodiment of Figure 7. This additional structure (circled in the annotated copy of Figure 8 below) is considered the opening in the longitudinal side of the ring (70). The two protrusions closest to element 76 (i.e. the  protrusions 72 in the circled area below) are considered to be the plurality of protrusions extending from an inner surface of the side opening, as required by the claim. Additionally, element 78 is disclosed as a “flared lip or extensions”. Under a broadest reasonable interpretation, element 78 could also be considered a plurality of protrusions. 

    PNG
    media_image1.png
    395
    350
    media_image1.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 1 with a side opening as disclosed in the embodiment of Figures 7 and 8, in order to allow for lateral insertion of a suture into the suture lock. It would have been obvious to provide the side openings with protrusions, as shown in Figure 8, in order to ensure the suture does not slide relative to the ring in an opposite direction of the inclination of the barbs (column 5, lines 13-18). Furthermore, it would be obvious to provide the opening with the protrusions 78 in order to “facilitate the insertion of the suture strands into the ring (column 5, lines 26-28). 
For these reasons, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Wilk’173 Figure 1 with a lateral opening having protrusions, as shown in Figure 8, in order to provide the advantages discussed above. Furthermore, Wilk’173 states it would be obvious to combine the various embodiment disclosed in the reference (column 5, lines 47-56). 
If it is not persuasive that Wilk’173 teaches a plurality of protrusions extend from an inner surface of the side opening, Pierce’794 is directed towards suture pledget (100) for holding a suture (52). The suture (52) enters a side opening (slit 104) which is lined with a plurality of projections (110) to aid in resisting withdrawal of the suture strand from the pledget (column 5, lines 23-38). It would have been obvious to one of ordinary skill in the art to modify the device of Wilk’173 such that the protrusions extend from the side opening, as taught by Pierce’794, in order to maintain the suture inside of opening 102. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk’173, as applied to claim 4, further in view of Green et al. (US Patent 5,330,442). 
Claim 5: Wilk’173 teaches the limitations of claim 5 except for a handle at opposite side of the side opening. 
Like Wilk’173, Green’442 is directed towards a suture lock (Figure 1 and column 2, lines 1-12). Green’442 teaches the suture lock has a side opening (between the locking members 117 and 127) for receiving a suture. On the opposite end of the side opening is a handle (130/131) for receiving a device for applying the suture lock (column 3, lines 10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Wilk’173 with a handle opposite from the side opening, as taught by Green’442, in order to allow the clip to be handled by hand or a suture lock applying device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk’173 or, in the alternative, further in view of Epstein (US Patent 5,990,402).
Claim 20: Wilk’173 discloses a suture lock (8) having a tube (Figure 1) having a passageway (12) and a plurality of protrusions (16) extending from an inner surface of the tube to pierce a suture (Figure 1). The tube is intended to receive suture (26) in the passageway (column 3, lines 63-65). The protrusions (16) are deformable in one direction to lock the suture and maintain the tube abutting the surgical site (column 3, lines 59-65). 
Wilk’173’s embodiment of Figure 1 fails to disclose an opening in the longitudinal side of the tube. 
Figure 7 is an embodiment in which a ring (60) has an opening in the longitudinal side of the tube for receiving a suture (64). The inside of the tube has protrusions (62; Figure 7). Wilks’173 teaches this side opening is advantageous because it allows sutures to enter the suture lock (60) laterally (column 5, lines 24-26). 
Wilk’173 teaches another embodiment of the suture lock in Figure 8 where the ring has additional structure compared to the embodiment of Figure 7. This additional structure (circled in the annotated copy of Figure 8 below) is considered the opening in the longitudinal side of the ring (70). The two protrusions closest to element 76 (i.e. the  protrusions 72 in the circled area below) are considered to be the plurality of protrusions extending from an inner surface of the side opening, as required by the claim. Additionally, element 78 is disclosed as a “flared lip or extensions”. Under a broadest reasonable interpretation, element 78 could also be considered a plurality of protrusions. 

    PNG
    media_image1.png
    395
    350
    media_image1.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 1 with a side opening as disclosed in the embodiment of Figures 7 and 8, in order to allow for lateral insertion of a suture into the suture lock. It would have been obvious to provide the side openings with protrusions, as shown in Figure 8, in order to ensure the suture does not slide relative to the ring in an opposite direction of the inclination of the barbs (column 5, lines 13-18). Furthermore, it would be obvious to provide the opening with the protrusions 78 in order to “facilitate the insertion of the suture strands into the ring (column 5, lines 26-28). 
For these reasons, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Wilk’173 Figure 1 with a lateral opening having protrusions, as shown in Figure 8, in order to provide the advantages discussed above. Furthermore, Wilk’173 states it would be obvious to combine the various embodiment disclosed in the reference (column 5, lines 47-56). 
If it is not persuasive that Wilk’173 teaches a plurality of protrusions extend from an inner surface of the side opening, Epstein’402 is directed towards a cleat (16) for holding a strap (14). This is considered to be reasonably pertinent to the problem faced by the inventor because it is concerned with holding a long flexible element (strap 14 is similar to a suture) in place via a locking mechanism (cleat 16 is similar to a suture lock). Epstein’402 teaches the strap (14) enters a side opening (46 or 48) which is lined with a plurality of projections (54 or 56) to aid in gripping the strap 14 and preventing the cleat (16) from moving relative to the strap (14) during use (column 3, lines 23-30). It would have been obvious to one of ordinary skill in the art to modify the device of Wilk’173 such that the protrusions extend from the side opening, as taught by Epstein’402, in order to provide additional grip on the suture in order to prevent it from moving out of the suture lock. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        27 September 2022

	/ELIZABETH HOUSTON/           Supervisory Patent Examiner, Art Unit 3771